Walker, J. It is insisted that this judgment should be reversed, because the finding of the jury is manifestly against the weight of evidence. While the evidence is perhaps, not of that positive and clear character, which would relieve the case of doubt, and entirely satisfy us of the correctness of the conclusions at which the jury have arrived, there is not such a want of evidence to support the verdict, as to render it manifest, that it is wrong. Defendant in error was found in the possession of the goods when the levy was made, and that was prima facie evidence of ownership. He purchased of Layton and Elisha King, as appears by the bill of sale, and this should have been rebutted by the plaintiff in error, to entitle him to defeat a recovery. The only evidence tending to do so, was that of White, and the instruction of the court, left it to the jury to determine, whether he had testified falsely to any material fact in the case, and if they so found, directed them that they would be at liberty to disregard his entire evidence. And that in determining what weight his evidence was entitled to, they might take into consideration his acts, in effecting the sale of this property to defendant in error. These instructions fairly presented the law, and the jury were unquestionably the judges of his credibility, and if they have found him unworthy of belief, it was clearly within their province, and we have no right to give to his evidence more weight than they have done. And if this evidence was not believed by them, to be worthy of credit, they could not have found otherwise than they did. Leave his evidence out of consideration, and there was an abundance of testimony, to warrant their finding that the property belonged to defendant in error. This seems to have been the result on the trial of this case before two different juries, and we are unable to say that it would probably be changed by submitting it to a third. The jury by their verdict seem to have given the plaintiff below the invoice price of the goods, with interest. But there was two hundred dollars of that sum, which he reserved to meet the increased rent on the house, which does not appear to have been paid by him, and should not have been allowed. But this was corrected, by the remittiter of that sum by plaintiff below, before judgment, was rendered. And if interest was calculated upon the sum of $1,800, which he paid, from the time of the seizure of the goods until the trial, it will be found to exceed the amount of the judgment. There is no objection to allowing interest on the value of the goods from the time they were taken from his possession.. And in the conflict of the evidence as to their value, it was for the jury to determine it, and having done so it should not be disturbed. The instructions asked and given, for each party, presented the law plainly, and the finding of the jury is not in conflict with them, and is supported by the evidence in the case. The judgment of the court below is affirmed. Judgment affirmed,.